—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about February 19, 1999, which denied petitioner’s application to annul respondents’ determination finding petitioner to be a nonresponsible bidder and rescinding a public contract awarded to it, and dismissed the petition, unanimously affirmed, without costs.
*235Respondents’ rescission of the contract awarded to petitioner upon the ground that petitioner lacks financial and business integrity and therefore is not a responsible bidder is rationally supported by evidence of (i) petitioner’s failure to disclose information about its taxes and corporate status in questionnaires that were required both before and after the contract was awarded (see, Matter of Nemco Constr. Corp. v Sander, 247 AD2d 290), and (ii) petitioner’s lack of candor with respect to the ownership of the enterprise. Concur—Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.